          Case 1:15-cv-02739-LAP Document 315 Filed 04/30/21 Page 1 of 2




                                                           April 30, 2021

Via ECF

The Honorable Loretta A. Preska,
    United States District Court for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

                Re:    Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                       YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et
                       al. v. Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton
                       Park”)

Dear Judge Preska:

              We write on behalf of Defendants the Republic of Argentina and YPF S.A., and
Burford Capital LLC (“Burford”) in connection with the Court’s prior orders (see Petersen ECF
No. 308; Eton Park ECF No. 242) to provide a further status report regarding discovery as to
Burford.

              Burford believes that it has substantially completed its production, with the
exception of certain documents to be produced subject to the order restricting access to certain
documents to outside counsel (Petersen ECF No. 310; Eton Park ECF No. 244), which it expects
to produce by May 3, 2021.

               In light of Burford’s ongoing production, Defendants and Burford propose to
provide a further status report to the Court by May 21, 2021.

Respectfully,


/s/ Robert J. Giuffra, Jr.                      /s/ Gregory P. Joseph
Robert J. Giuffra, Jr.                          Gregory P. Joseph
Sergio J. Galvis                                Rachel M. Cherington
Joseph E. Neuhaus
Thomas C. White                                 JOSEPH HAGE & AARONSON LLP
Elizabeth A. Cassady                            485 Lexington Avenue, 30th Floor
                                                New York, New York 10017
SULLIVAN & CROMWELL LLP                         Telephone:    (212) 407-1210
125 Broad Street                                Facsimile:    (212) 407-1280
New York, New York 10004-2498
Telephone:    (212) 558-4000
Facsimile:    (212) 558-3588                    Counsel for Burford Capital LLC


Counsel for The Argentine Republic
        Case 1:15-cv-02739-LAP Document 315 Filed 04/30/21 Page 2 of 2




 The Honorable Loretta A. Preska                                     -2-


/s/ Mark P. Goodman
Donald Francis Donovan
Mark P. Goodman
Shannon Rose Selden
Dietmar W. Prager

DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, New York 10022
Telephone:   (212) 909-6000
Facsimile:   (212) 909-6836

Counsel for YPF S.A.



cc:   Counsel of Record
